NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



PETER DESOUSA,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-4650
                                           )
LISA DESOUSA,                              )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

Peter N. Meros, St. Petersburg, for
Appellant.

Michael J. Park of Park, Ossian, Barnaky
& Park, P.A., Clearwater, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, LaROSE, and SALARIO, JJ., Concur.